Nardelli, J.
(dissenting). In early 2003, ERJ, a United States citizen who lives in New York, and LMB, a citizen of both the United States and Trinidad and Tobago, who resides in New York and Florida, began a romantic relationship. Also in 2003, ERJ established an orphanage in Cambodia, where she visited and met John Doe, an infant Cambodian orphan who was in need of medical care. ERJ obtained a U.S. visa and a Cambodian passport for John Doe in order to bring him to the United States for emergency medical treatment. Both parties grew progressively attached to the child, who stayed in ERJ’s home; the parties dispute whether LMB was a cohabitant or merely an intermittent visitor. In any event, LMB applied to the Cambodian Ministry of Social Affairs, Labor, Vocational Training and Youth Rehabilitation (subsequently reorganized as the Cambodian Ministry of Social Affairs, Veterans and Youth Rehabilitation [MOSAVY]) to adopt John Doe, which was granted in June 2004; the next month, the boy’s Cambodian birth certificate was changed to name LMB as his father. Thereafter, LMB attempted to adopt John Doe in Trinidad and Tobago, but was unable to do so because of certain Trinidadian laws.
The parties’ romantic relationship terminated in July or August 2004, but John Doe continued to reside with ERJ, who wrote to LMB in November that she was going to try to adopt the child herself. LMB responded:
*198“You asked me to stop working on [John Doe’s] adoption about 2 months ago, I did as you asked ... I will stay out of [John Doe’s] life, this will be in his best interest. I will no longer call him or come to see him . . . Good luck with the adoption process, please let me know if there is anything I can do to help.”
By letter dated March 14, 2005, LMB informed MOSAVY:
“In June of 2004, I was granted permission to adopt the orphan child named [John Doe] ... It is no longer possible, however, for me to adopt the child and to bring him up in Trinidad and Tobago, as had been contemplated when this permission was granted. Therefore, I wish to relinquish the permission that was granted to me by the Kingdom of Cambodia to adopt the orphan child named [John Doe].”
ERJ then wrote to MOSAVY requesting permission to adopt the child “through a proceeding in the courts in the United States.” In October 2005, MOSAVY officially granted ERJ permission to proceed with the adoption and issued an adoption permission certificate.
On January 11, 2006, ERJ filed a petition with the Surrogate’s Court to adopt John Doe. LMB’s attorney informed ERJ’s attorney that “unless an arrangement” could be reached providing LMB with a visitation schedule, some decision-making consultation, and a “financial component ... to create a comfort zone for [John Doe] so that he is not directly aware of the vast disparity between the wealth of [LMB] and the wealth of [ERJ],” LMB was “prepared to contest her adoption, and if necessary, to show that without his presence she is an unfit single parent.”
Nevertheless, LMB did not seek to intervene, and in April 2006, Surrogate’s Court granted ERJ’s adoption petition. In August 2006, LMB moved to vacate the adoption order, on the ground that it had been procured through fraud by not revealing that he was the child’s adoptive father. Surrogate’s Court appointed a guardian ad litem, who, after interviewing the parties and investigating the matter, determined that it was not in the child’s best interests to vacate the adoption order. Sur*199rogate’s Court decided to hold a hearing on Cambodian law, but denied the guardian’s request to participate in the hearing.*
During the hearing, ERJ submitted a clarification letter from the Minister of MOSAVY, dated October 24, 2006, stating that although LMB had originally applied to adopt John Doe, he had failed to attend a “handing over ceremony” as required by Cambodian law (Sub-Decree No. 29) “and he also submitted a letter of refusal to adopt [the child]”; the letter confirmed that ERJ had been granted permission “to complete the adoption of [John Doe] in the USA.” On December 1, 2006, the Cambodian Council of Ministers, the highest level of that country’s executive branch, issued a document, Sor Chor Nor 1850, declaring that ERJ had been granted permission to adopt the child and that LMB:
“had previously received an [adoption] approval, but failed to participate in the handing over ceremony which is required by the Sub decree No 29, and additionally wrote a letter establishing and informing his intention to withdraw the right to adopt a child named [John Doe]. Therefore, the approval to [LMB’s] request to adopt this child is considered, as null and void.”
Cambodian Sub-Decree No. 29 provides that, in order to effect an adoption under Cambodian law, following approval, the orphan must be physically and formally handed over to the adoptive father or mother in the presence of a MOSAVY official. During the Surrogate’s Court hearing, a Cambodian attorney and a United States attorney qualified as an expert in adoptions testified on behalf of LMB that a Cambodian adoption can be completed without a handing over ceremony; a Cambodian-American lawyer and the Director of the Child Welfare Department of MOSAVY offered testimony to the contrary.
Under the act of state doctrine, Surrogate’s Court should have given deference to the Cambodian government’s determinations concerning the adoptive status of its citizen. The doctrine applies where a “suit requires the Court to declare invalid, and thus ineffective . . . the official act of a foreign sovereign” (W. S. Kirkpatrick & Co. v Environmental Tectonics Corp., Int’l, 493 US 400, 405 [1990]). Previously described as resting primarily on principles of international comity and expediency, the Supreme Court has more recently characterized *200the doctrine as a “consequence of domestic separation of powers, reflecting ‘the strong sense of the Judicial Branch that its engagement in the task of passing on the validity of foreign acts of state may hinder’ the conduct of foreign affairs” (id. at 404, quoting Banco Nacional de Cuba v Sabbatino, 376 US 398, 423 [1964]). Also underpinning the doctrine is the notion that the judiciary, which by its nature depends on the fortuitous presentation of cases to it, must be careful not to embarrass the executive (political) branch in its more encompassing international negotiations or give offense to a sovereign nation (see Sabbatino, 376 US at 431-432).
According to the majority, the Cambodian government was without authority to revoke LMB’s adoption (or accept his abandonment of the adoption, or declare that the adoption had never been completed) or grant ERJ permission to adopt John Doe because the infant was not physically within the territory of Cambodia at the time. However, the majority would give effect to the adoption granted LMB, even though John Doe was in New York at that time also. The majority fails to explain why Cambodia had authority to grant an adoption of a child outside its territory but lacked the power to reconsider that decision or express an opinion as to its validity, even when requested by the original grantee. The majority implicitly concedes the point by arguing only that “there is nothing in the record to suggest that Cambodia ever revoked LMB’s adoption,” and that Cambodia should have asked LMB to return the child. However, the MOSAVY letter and the Sor Chor Nor, both contained in the record, do more than “suggest” that LMB’s adoption was no longer valid. The need to request a return of the child was obviated by the adoption application by ERJ, in whose care and physical custody the child had been continuously. By recognizing LMB’s adoption, the majority is conferring act of state doctrine effect to an extraterritorial determination by Cambodia; by refusing to accord equal effect to Cambodia’s nullification/ acceptance of renunciation of that adoption and ERJ’s adoption, the majority crafts a new rule: a foreign government is allowed one and only one act of state in a matter.
The majority’s decision rests primarily on two faulty premises: that the Cambodian government seeks to intervene in New York proceedings and that it changes its mind on a whim. However, Cambodia never attempted to inject itself into United States territory or proceedings, but rather was petitioned by the parties. Specifically, ERJ sought permission to take John Doe to *201the United States for medical treatment; LMB asked to adopt the child; LMB requested that Cambodia accept his “relinquish[ment]” of the adoption; ERJ then petitioned to adopt the child and later sought clarification of the boy’s adoptive status. Moreover, “even when an act of a foreign state affects property outside of its territory, ‘the considerations underlying the act of state doctrine may still be present’ ” (In re Philippine Nat’l. Bank, 397 F3d 768, 773 [9th Cir 2005], quoting Callejo v Bancomer, S.A., 764 F2d 1101, 1121 n 29 [5th Cir 1985]). “Although the fact that the property is located outside of the foreign state reduces the potential for offense,” the doctrine may still be given effect “if doing so is consistent with United States public policy” (Callejo, 764 F2d at 1121 n 29). Indeed, the doctrine is a flexible one (see First Natl. City Bank v Banco Nacional de Cuba, 406 US 759, 763 [1972]), and it is “evident that some aspects of international law touch much more sharply on national nerves than do others” (Sabbatino, 376 US at 428). The determination of the orphan/adoptive status of a country’s own citizens can only be viewed as touching sharply on national nerves. Indeed, Surrogate’s Court acknowledged that illegal trafficking in orphans is a real danger in Cambodia and was the very reason Sub-Decree No. 29 (requiring a handing over ceremony) was effected. To say, as Surrogate’s Court did, that there is no allegation LMB is trafficking in orphans does not eliminate the Cambodian government’s interest in deciding whether and by whom its orphans may be adopted. It was not the Cambodian government that, in the words of the majority, “change[d] its mind,” rather it was LMB who changed his mind. Far from acting capriciously or leaving the parties “twisting in the wind,” as the majority contends, the Cambodian government acted reasonably by accepting LMB’s abandonment of the adoption and then, faced with a newly orphaned child, by granting ERJ’s request to adopt the boy. The only one to “change [his] mind” and leave others “twisting in the wind” was LMB, who first sought adoption, then relinquished it and agreed to ERJ’s adoption, but then opposed her adoption and threatened to accuse her of being an unfit single parent unless a suitable financial settlement was forthcoming, a financial settlement which, remarkably, was not premised upon the needs of the child but, rather, on LMB’s ego and his desire to make certain the child “is not directly aware of the vast disparity between the wealth of [LMB] and the wealth of [ERJ].”
Under the majority’s construction, even if Cambodia erroneously approved an adoption, either through mistake or fraud, it *202would be powerless to speak on the issue once the subject child left the geographical confines of the country. Following the majority’s logic, the Cambodian government would lose all authority to comment on the citizenship status of one of its citizens, once such a person left the country’s territory. However, a country’s “interest in the enforcement of its laws does not always end at its borders” (Callejo, 764 F2d at 1121 n 29).
Whether viewed under notions of judicial deference to the executive or international comity, Surrogate’s Court should have deferred to the Cambodian government’s decrees concerning the status of its citizen, John Doe.
Saxe, J.P., and Gonzalez, J., concur with Catterson, J. Nardelli, J., dissents in a separate opinion.
Order, Surrogate’s Court, New York County, entered October 11, 2007, affirmed, without costs.

 No appeal has been taken from that order.